Citation Nr: 9900097	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-13 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for recurrent lumbar strain, to include the issue of 
whether the reduction in rating was proper.

2.  Entitlement to restoration of a 10 percent disability 
rating for cervical strain with disc space narrowing and 
spondylosis from C5 to C7, to include the issue of whether 
the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which implemented a proposal to reduce the 
veterans disability ratings for his service-connected lumbar 
spine disorder from 20 to 10 percent and for his cervical 
spine disorder from 10 to zero percent.

The issues certified for appeal were entitlement to increased 
ratings for the veterans service-connected lumbar and 
cervical spine conditions.  However, the veterans 
representative filed a notice of disagreement in March 1997 
in response to the February 1997 rating decision that reduced 
the disability ratings for these conditions, as indicated 
above.  Therefore, the issues before the Board have been 
recharacterized as shown on the first page of this decision.  
See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) 
([t]his is a rating reduction case, not a rating increase 
case.). 

In July 1998, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Acting Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  After 
the hearing, the veteran submitted additional evidence.  As 
he has waived the ROs consideration of this evidence, the 
case need not be remanded to the RO for consideration and the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c) (1998).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO committed error in reducing 
the disability ratings for his service-connected lumbar and 
cervical spine conditions, effective from May 1, 1997.  He 
maintains that these disorders have not improved.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the rating reductions were 
procedurally proper, but the evidence supports restoration of 
the 20 percent disability rating for recurrent lumbar strain 
and restoration of the 10 percent rating for cervical strain 
with disc space narrowing and spondylosis from C5 to C7.


FINDINGS OF FACT

1.  The RO notified the veteran by letter dated in December 
1996 of the proposal to reduce the disability ratings 
assigned for his service-connected lumbar and cervical spine 
disorders.  The letter advised him of his procedural rights 
regarding the proposed reduction, and afforded him 60 days to 
respond to the proposal.

2.  The RO received no subsequent evidence in response to the 
proposed reduction and following the expiration of the 60-day 
period, executed a rating decision formally reducing the 
veterans disability rating for recurrent lumbar strain from 
20 percent to 10 percent and the disability rating for 
cervical strain with disc space narrowing and spondylosis 
from C5 to C7 from 10 percent to zero percent.  Both 
reductions in rating were effective from May 1, 1997.

3.  The disability ratings for the veterans service 
connected lumbar and cervical spine disorders had been in 
effect for less than five years at the time they were 
reduced.

4.  At the time of the reduction in rating in 1997, the 
veterans lumbar spine condition was manifested by subjective 
complaints of pain and moderate limitation of motion.

5.  At the time of the reduction in rating in 1997, the 
veterans cervical spine condition was manifested by 
subjective complaints of soreness and occasional muscle 
spasms, slight limitation of motion, and x-ray findings of 
moderate cervical spondylosis and loss of normal cervical 
lordosis.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of February 1997 implementing the proposed 
reductions.  38 C.F.R. § 3.105(e) (1998).

2.  The reduction of the veterans disability rating for 
recurrent lumbar strain from 20 percent to 10 percent was not 
warranted by a preponderance of the evidence, and the 
requirements for restoration have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 
4.13 and 4.71a, Diagnostic Code 5295 (1998).

3.  The reduction of the veterans disability rating for 
cervical strain with disc space narrowing and spondylosis 
from C5 to C7 from 10 percent to zero percent was not 
warranted by a preponderance of the evidence, and the 
requirements for restoration have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 
4.13 and 4.71a, Diagnostic Code 5290 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Factual Background

A rating decision of October 1995 granted service connection 
for recurrent lumbar strain with a 20 percent evaluation and 
for cervical strain with disc space narrowing and spondylosis 
from C5 to C7 with a 10 percent evaluation.  The service 
medical records showed repeated treatment for low back pain 
with muscle spasms and various neck problems such as pain, 
spasms, and limitation of motion.  On VA examination in 
August 1995, the veteran complained of neck pain and low back 
pain with spasms.  Examination of the cervical spine showed 
no deformities, spinal tenderness, or paravertebral muscle 
spasm.  Range of motion of the cervical spine was flexion to 
30 degrees, extension to 35 degrees, lateral flexion to 30 
degrees bilaterally, and normal rotation bilaterally.  
Examination of the lumbosacral spine showed no deformities or 
spinal tenderness.  There was mild paravertebral muscle spasm 
bilaterally.  Range of motion of the lumbosacral spine was 
flexion to 90 degrees, extension to 35 degrees, lateral 
flexion to 35 degrees bilaterally, and normal rotation 
bilaterally.  The neurologic examination was normal.  X-rays 
of the lumbosacral spine showed no abnormalities.  X-rays of 
the cervical spine showed narrowing of the disc spaces at C5-
6 and C6-7 with marginal bony spurs, consistent with cervical 
spondylosis. 

In November 1996, the veteran underwent a routine VA 
examination.  He described his neck pain as soreness and 
indicated that it comes and goes.  The pain was worse with 
cold weather.  He indicated that he occasionally had muscle 
spasms in the right side of the neck.  He stated that he had 
no neck pain that day.  He described his back pain as knots 
up and indicated that it comes and goes.  He avoided any 
heavy lifting.  He indicated that he had low back pain that 
day. 

Examination of the veterans cervical spine showed no fixed 
deformities or postural abnormalities.  The musculature was 
symmetrical with no spasm.  Range of motion of the cervical 
spine was flexion to 25 degrees, extension to 40 degrees, 
lateral flexion to 20 degrees bilaterally, and rotation to 40 
degrees bilaterally.  Examination of the lumbosacral spine 
showed no fixed deformities or postural abnormalities.  The 
right paraspinal muscles were more prominent than the left.  
Range of motion of the lumbosacral spine was flexion to 60 
degrees, extension to 20 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 40 degrees bilaterally.  
There was no evidence of pain on motion.  The neurologic 
examination was normal.  The veteran appeared to have a 
normal gait.  X-rays of the lumbosacral spine showed 
spondylolysis of the pars interarticularis of L5 without 
associated spondylolisthesis.  There were small marginal 
spurs due to early degenerative osteoarthritis.  X-rays of 
the cervical spine showed moderate cervical spondylosis and 
loss of normal cervical lordosis, possibly due to muscle 
spasm.

A rating decision of December 1996 proposed a reduction in 
the disability ratings for the veterans lumbar spine 
condition from 20 percent to 10 percent and for his cervical 
spine condition from 10 percent to zero percent.  In January 
1997, the RO received a letter from the veteran.  He stated 
that he was being treated for his back and neck disorders by 
Dr. James Kent and the Rehability Center.  He stated that 
although he was not experiencing any muscle spasms the day of 
his VA examination, he had pain with motion on a daily basis 
and spasms in his back.  In February 1997, the RO advised the 
veteran to submit his medical records from Dr. Kent and 
Rehability Center, preferably within 60 days.  No additional 
evidence was received from the veteran.  A rating decision of 
February 1997 implemented the proposed reductions and reduced 
the disability ratings for his lumbar and cervical spine 
conditions, effective May 1, 1997.

In July 1998, the veteran had a personal hearing.  He stated 
that his back and neck conditions had not improved.  He 
experienced muscle spasms in the lower back 2-3 times per 
week.  He also experienced muscle spasms in the neck, and had 
a lot of discomfort and pain in the mornings.  He was using a 
muscle relaxer prescribed by his doctor.  He performed 
exercises on his own for his back.  He indicated that he did 
have pain with motion of the lumbosacral spine.  He had more 
problems with his back and neck during cold weather.  He did 
not miss work due to symptoms such as the muscle spasms; he 
just dealt with it.

After his hearing, the veteran submitted his VA medical 
records covering the period February 1997 to April 1998, 
which showed his complaints of back and neck pain.  He also 
submitted a report from the Rehability Clinic dated in 
December 1996.  Dr. Kent referred him for physical therapy 
for low back and cervical pain with overall stiffness and 
muscle spasms with trigger points.  He had minimal decreased 
range of motion.


II.  Legal Analysis
A.  Process of Reduction

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1998).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in December 1996, which 
proposed the reduction in the disability ratings for the 
veteran's service-connected lumbar and cervical spine 
conditions.  The veteran was advised of the proposed 
reduction on December 5, 1996.  In response, he indicated 
that Dr. Kent and Rehability Center were treating him for 
these disorders.  The RO advised him to submit this evidence, 
preferably within 60 days, and he did not do so.  The RO 
issued a rating decision in February 1997, implementing the 
proposed reductions, effective from May 1, 1997.  The veteran 
was notified of this reduction by letter dated February 11, 
1997.

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. 
§ 3.105(e) (1998).  The veteran was notified of the reduction 
on February 11, and the 60-day period expired in April 1997.  
Accordingly, making the reduction effective from May 1, 1997, 
was proper under the regulation.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  38 C.F.R. § 3.344 (1998).  
However, 38 C.F.R. § 3.344(c) limits the applicability of 
that regulation to ratings that have been in effect for five 
years or more.

The United States Court of Veterans Appeals (Court) has held 
that the appropriate dates to be used for measuring the five-
year time period, according to VA regulation, are the 
effective dates, i.e., the date that the disability rating 
subject to the reduction became effective is to be used as 
the beginning date and the date that the reduction was to 
become effective is to be used as the ending date.  Brown v. 
Brown, 5 Vet. App. 413, 417-18 (1993).  The veteran was 
assigned the disability ratings for his lumbar and cervical 
spine conditions in a rating decision of October 1995, 
effective from September 1, 1994.  His ratings were reduced 
effective May 1, 1997.  Therefore, his ratings were in effect 
for less than three years, and the provisions of 38 C.F.R. 
§ 3.344 do not apply.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reductions were based supported the reductions.

B.  Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veterans favor.  38 C.F.R. § 4.3 (1998).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veterans 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. 
§ 4.13 (1998).

Concerning the veterans claims for restoration of a 
20 percent rating for his lumbar spine condition and of a 
10 percent rating for his cervical spine condition, if there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to determination of 
this issue, the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(a) (West 
1991); Brown, 5 Vet. App. at 421.  In other words, the 
reduction in the veterans disability ratings would have to 
have been supported by a preponderance of the evidence.  Th 
Board is required to ascertain in any rating reduction case, 
based upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veterans ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420-421.

1.  Recurrent lumbar strain

The veterans lumbar strain is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  A 10 percent disability 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent disability rating requires 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.

Comparing the findings of the veterans 1996 VA examination 
to his 1995 VA examination, the evidence supports restoration 
of a 20 percent disability evaluation for his lumbar spine 
condition for the following reasons.  Although some of the 
objective findings changed, the veterans overall level of 
disability from his back condition did not.  Some definite 
improvement was shown by the lack of muscle spasms in 1996.  
The examiner did indicate that the right paraspinal muscles 
were more prominent than the left, but the significance of 
this finding is not clear.  However, there were also signs of 
significant decrease in range of motion.  Flexion was 
decreased by 30 degrees, and extension and lateral flexion 
were decreased by 15 degrees.  There were also x-ray findings 
indicative of early degenerative osteoarthritis; however, 
service connection has neither been claimed nor granted for 
arthritis of the lumbar spine, and that evidence is not 
relevant to the result reached here.  The veterans overall 
disability picture more nearly approximates the criteria for 
a 20 percent disability rating, and the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) are for application in this 
case as an approximate balance of negative and positive 
evidence is presented here. 

The preponderance of the evidence did not support the 
reduction in the veterans disability rating from 20 percent 
to 10 percent, effective from May 1, 1997.  Therefore, 
entitlement to restoration of the previously assigned 
20 percent rating for recurrent lumbar strain is 
demonstrated.

2.  Cervical strain with disc space narrowing and
spondylosis from C5 to C7

The veterans cervical strain is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  A 10 percent disability 
rating requires slight limitation of cervical spine motion.

Comparing the findings of the veterans 1996 VA examination 
to his 1995 VA examination, the evidence supports restoration 
of a 10 percent disability evaluation for his cervical spine 
condition for the following reasons.  Although some of the 
objective findings changed, the veterans overall level of 
disability from his neck condition did not.  Some definite 
improvement in 1996 was shown by the veterans complaints of 
soreness rather than pain and of occasional muscle 
spasms.  However, there was also some definite decrease in 
range of motion, with a 5-degree decrease in flexion, a 10-
degree decrease in lateral flexion, and a 5-degree increase 
in extension.  Moreover, x-rays showed loss of normal 
cervical lordosis, possibly due to muscle spasm, in addition 
to moderate spondylosis from C5 to C7.  Although muscle 
spasms may not have been present the day of examination, loss 
of normal cervical lordosis reflected that the veteran does 
experience spasms.  Therefore, the veterans overall 
disability picture more nearly approximates the criteria for 
a 10 percent disability rating, and the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) are for application in this 
case as an approximate balance of negative and positive 
evidence is presented here. 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence did not support the reduction 
in the veterans disability rating from 10 percent to zero 
percent, effective from May 1, 1997.  Therefore, entitlement 
to restoration of the previously assigned 10 percent rating 
for cervical strain with disc space narrowing and spondylosis 
from C5 to C7 is warranted.


ORDER

1.  Restoration of a 20 percent rating for recurrent lumbar 
strain is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.

2.  Restoration of a 10 percent rating for cervical strain 
with disc space narrowing and spondylosis from C5 to C7 is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
